Citation Nr: 0947847	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  96-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a rectal disorder, 
to include pruritus ani and hemorrhoids, and to include as an 
undiagnosed illness as a result of Persian Gulf War service.

2.  Entitlement to service connection for a fatigue disorder, 
to include as an undiagnosed illness as a result of Persian 
Gulf War service.

3.  Entitlement to service connection for headaches, to 
include as an undiagnosed illness as a result of Persian Gulf 
War service.

4.  Entitlement to service connection for jaw pain, to 
include temporomandibular joint disease (TMJ), to include as 
an undiagnosed illness as a result of Persian Gulf War 
service.

5.  Entitlement to service connection for bleeding gums, to 
include as an undiagnosed illness as a result of Persian Gulf 
War service.

6.  Entitlement to service connection for a neck disorder, 
claimed as neck pain, to include as an undiagnosed illness as 
a result of Persian Gulf War service.

7.  Entitlement to service connection for a back disorder, 
claimed as back pain, to include as an undiagnosed illness as 
a result of Persian Gulf War service.

8.  Entitlement to service connection for hypertension, to 
include as an undiagnosed illness as a result of Persian Gulf 
War service.

9.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as pain in shoulders, to include 
as an undiagnosed illness as a result of Persian Gulf War 
service.

10.  Entitlement to service connection for colonic polyps, to 
include as an undiagnosed illness as a result of Persian Gulf 
War service.

11.  Entitlement to service connection for varicose veins, 
left leg.

12.  Entitlement to service connection for an ulcer.

13.  Entitlement to service connection for Lyme disease.

14.  Entitlement to an initial compensable rating for 
vasomotor rhinitis, also described as allergic rhinitis, 
effective March 3, 1973.

15.  Entitlement to an initial compensable rating for a right 
knee disability, effective March 3, 1973.

16.  Entitlement to an initial compensable rating for a left 
knee disability, effective March 3, 1973.

17.  Entitlement to an initial compensable rating for 
condyloma acuminata, effective March 3, 1973.

18.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

19.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.

20.  Entitlement to a rating in excess of 10 percent for 
right ear hearing loss.

21.  Entitlement to a rating in excess of 10 percent for a 
skin disorder, to include adult acne, dermatitis, and nevi, 
and to include as an undiagnosed illness caused or aggravated 
by Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to 
March 1973 and from November 1990 to August 1991.  His second 
period of active duty service included service in Southwest 
Asia from December 1990 to July 1991.  He also had service in 
the New York Army National Guard (ANG) between his two 
periods of active service and after his second period of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1973 and November 1973 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York; February 1995, February 
1996, and August 1997 rating decision from the RO in 
Philadelphia, Pennsylvania; and from a May 2004 rating 
decision from the New York RO. 

As the Board noted the its April 2006 decision and remand, in 
May 1998 the Veteran filed a notice of disagreement with the 
August 1997 rating decision.  As of May 1, 2004, a statement 
of the case (SOC) had not yet been issued.  In a letter dated 
in May 2004, the Veteran notified the RO that due to an 
emergency, he had to leave the country until the end of the 
year.  He also asked that if any further medical appointments 
were necessary, such appointments be put on hold until his 
return to the United States.  Immediately thereafter, also in 
May 2004, the RO issued two SOCs, which considered 18 issues 
(all of the above issues except service connection for 
varicose veins, an ulcer, and Lyme disease).  The Veteran's 
VA Form 9 (substantive appeal) was not received until 
September 2004.

While the Veteran's VA Form 9 was not submitted within the 
required 60-day time-period after the issuance of the two 
SOCs, given the circumstances in this case, the Board 
previously accepted the VA Form 9 as timely.  Here, it took 
the RO approximately six years from the date of disagreement 
to issue the SOCs.  The SOCs were issued right after the 
Veteran notified the RO that he was leaving the country.  The 
Board construed his statement that he was leaving the country 
and his request to delay any appointments also as a request 
for delay in filing any required documents.  Further, given 
the circumstances, it was a reasonable request that should be 
granted.  It is noted that he was hospitalized in August and 
September 2004.  His VA Form 9 was received shortly after his 
release from hospitalization.  Under the facts of this case, 
the Board previously found in April 2006 that the VA Form 9 
should be accepted as a timely substantive appeal.

The Board also notes that two claims remain on appeal as a 
result of VA actions with respect to those issues, despite 
the fact that the Veteran never filed a claim for service 
connection for one of the issues and never disagreed or 
appealed the denial of a higher rating for the other issue.  
In April 1993 the Veteran submitted a claim that included an 
increased rating for "skin growths."  At the time he was 
service connected for condyloma acuminata (originally claimed 
as warts on the penis) and acne, both rated as noncompensable 
disabilities.  The RO construed the claim as an increased 
rating for condyloma acuminata and acne and denied 
entitlement to a compensable rating for each disability in a 
February 1995 rating decision.  The Veteran perfected a 
timely appeal on the issue of entitlement to a compensable 
rating for service-connected acne.

However, the Veteran's February 1996 notice of disagreement 
did not include the denial of a compensable rating for 
condyloma acuminata, but the RO addressed the issue in a 
March 1996 SOC.  Again, the Veteran did not include the issue 
in his May 1996 substantive appeal (or in a May 1998 notice 
of disagreement), but the RO addressed it in February 1998, 
May 2004, and May 2009 supplemental statements of the case 
(SSOCs).  

Inasmuch as the VA has taken actions to indicate to the 
Veteran that the issue of an increased rating for condyloma 
acuminata is on appeal, and it took no steps to close the 
appeal, the requirement that there be a substantive appeal is 
deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 
(2009) (holding that the filing period for a substantive 
appeal in a claim for VA benefits is not jurisdictional, and 
VA may waive any issue of timeliness in the filing of a 
substantive appeal, either explicitly or implicitly).  
Accordingly, this issue remains on appeal.  

Similarly, the Board has reviewed every page of the three 
folders comprising the claims file and has not located a 
claim for service connection for colonic polyps.  Treatment 
records from Walter Reed Army Medical Center (WRAMC) 
submitted by the Veteran in March 1997 did contain a 
treatment note that assessed colonic polyps; however, the 
record pertained to another Veteran.  In an August 1997 
rating decision the Philadelphia RO denied service connection 
for colonic polyps, citing the WRAMC record that belonged to 
another Veteran.  The Veteran disagreed with that decision 
and perfected an appeal, which is still pending.

The Veteran also has raised the issues of entitlement to 
service connection for a left ear disorder (left ear pain); 
pain in the hips, legs, arms, hands, and fingers; left eye 
infection; diabetes mellitus, a heart disorder, and a 
prostate disorder.  These claims were referred to the RO in 
the April 2006 Board decision and remand, but it does not 
appear that the RO took any action on the claims.  These are 
not currently before the Board and are referred again to the 
RO for appropriate action.

All of the issues listed on the title pages, with the 
exception of entitlement to a rating in excess of 10 percent 
for bilateral tinnitus, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260; his tinnitus 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it has resulted in marked 
interference with his employment, so as to merit 
extraschedular consideration.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular or 
extraschedular evaluation in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The Board has considered whether 
further development of this claim is warranted under the VCAA 
or previously existing law.  However, as will be further 
discussed below, this claim is being denied as a matter of 
law; therefore, no further development under the VCAA or 
previously existing law is warranted.  See 38 C.F.R. § 
3.159(b)(3) (as revised effective May 30, 2008); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Increased Evaluation for Tinnitus

In a rating action dated in February 1996, the RO awarded the 
Veteran service connection for tinnitus under Diagnostic Code 
6260 and assigned a 10 percent disability rating, effective 
August 30, 1991.  The Veteran disagreed with the initial 
rating, the highest available for tinnitus, and perfected a 
timely appeal.

6260  Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. (Authority: 38 U.S.C. 1155)
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U. S. 
Court of Appeals for Veterans Claims (the Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  The Veteran's claim for a higher 
initial rating was affected by this stay.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

In this case, the Veteran's tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  See 38 
C.F.R. §4.87, Diagnostic Code 6260 (2009).  After reviewing 
the entire claims folder the Board further finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected tinnitus 
disability that would take the Veteran's case outside the 
norm so as to warrant an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As there is also no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  The Appeals 
Management Center (AMC) provided the Veteran with VCAA notice 
as to all elements of the claims in correspondence dated in 
May 2006.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO via the AMC 
for additional development, to afford the Veteran due 
process, and to readjudicate the claims.  

In April 2006 the Board instructed the RO to obtain the 
complete service treatment records for the Veteran's period 
of service from November 1990 to August 1991, as well as any 
medical records from his periods of reserve status from 
official sources.  The Board noted that although as recently 
as March 2004 attempts had been made to obtain these records, 
an April 2004 response from the National Personnel Records 
Center (NPRC) suggested that the RO address the request to 
CODE 11, and warned against using incorrect PIES codes.  At 
the time of the April 2006 remand it appeared that no further 
action had been undertaken by the RO.  An additional attempt 
to obtain those records was to be conducted.  The Board 
further instructed the RO to document and describe efforts to 
obtain those records and to indicate whether any further 
attempts to locate or obtain such records would be futile.  
Finally, the Board directed the RO to notify the Veteran 
about the efforts taken to obtain those records.

The only service treatment records associated with the claims 
file for the Veteran's second period of active military 
service are those provided by the Veteran in September 1992.  
They do not include enlistment or separation examination 
reports, and the Board does not know whether these records 
are complete.  Until complete service treatment records from 
his second period of service are requested and obtained, or 
determined to be unavailable and the Veteran is notified of 
their unavailability, the claims for entitlement to service 
connection cannot be adjudicated properly.  

Unfortunately, efforts by the RO in May 2006 and February 
2009 to obtain those service treatment and dental records 
were inadequate.  The requests were again made to "Code 13" 
rather than "Code 11," as was suggested to the RO by the 
NPRC in March 2004, and the RO did not formally determine 
whether further efforts to locate or obtain the records would 
be futile or provide any notice to the Veteran or his 
representative regarding efforts to obtain the records.  A 
May 2009 supplemental statement of the case (SSOC) listed the 
February 2009 negative response from the NPRC, but the RO did 
not describe its efforts to obtain the records, nor does it 
appear that the RO exhausted efforts to obtain the records, 
to include directing an inquiry to CODE 11 at the NPRC.  The 
RO again must attempt to obtain the service treatment records 
and dental records from the Veteran's second period of 
service, document in a memorandum to the file all efforts to 
locate and obtain them if determined to be unavailable, and 
notify the Veteran and his representative of its efforts and 
findings if the records are not located.  

The April 2006 remand also instructed the AMC/RO to obtain VA 
and any non-VA treatment records related to the Veteran's 
claims from 1973 to the present and to notify the Veteran and 
his representative of any unsuccessful efforts in this 
regard.  During the course of the appeal, the Veteran has 
indicated that he received treatment at the Brooklyn VA 
Medical Center (VAMC), at the VA Hospital at Fort Hamilton in 
Brooklyn, and at the Manhattan VAMC.  Brooklyn VAMC treatment 
records dated from February 2000 to May 2006 were obtained in 
May 2006.  A record finalized in July 2006 showed that 
Brooklyn VAMC treatment records from 1973 to February 2000 
could not be located.  It was not indicated whether an 
attempt was made to search for these documents in the VA 
archives for that facility.  Further, there is no indication 
that the Veteran or his representative was notified of the 
unavailability of VA treatment records from 1973 to February 
2000, in order to allow them the opportunity to procure those 
records themselves.  

Moreover, after reviewing the claims file, the Board finds 
that there is some evidence that other VA treatment records 
exist that are not associated with the claims file. The first 
folder in the claims file includes a list of appointments 
from the Brooklyn VAMC on Ryerson Street from August to 
October 1973, including dermatology and ENT (ear, nose, and 
throat) appointments.  Also, a February 2000 VA treatment 
note suggests that the Veteran had recently been seen in 
January 2000 and on one previous occasion in psychiatry.  
Therefore, the AMC/RO must make an additional attempt to 
locate all outstanding post-service VA treatment records from 
the Brooklyn VAMC, the Manhattan VAMC, and the VA Hospital at 
Fort Hamilton in Brooklyn, including a search for any 
archived records.  The RO must prepare a memorandum to the 
file documenting all attempts to procure records and must 
provide notice to the Veteran and his representative of any 
unsuccessful efforts in this regard.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The April 2006 remand instructions also instructed the AMC/RO 
to request and obtain any medical records from the Veteran's 
periods of reserve status from official sources.  In August 
1992 the New York RO requested service records from the 
Veteran's New York Army National Guard (ANG) unit.  A 
response dated in September 1992 indicated that upon the 
Veteran's return from Desert Shield/Storm, his records were 
submitted to the New York Army National Guard Headquarters.  
In September 1992 the Veteran replied to an RO request to 
provide his ANG unit of assignment, which was Headquarters 
244th Medical Group.  He indicated that he served with this 
unit in peacetime and during Desert Shield/Storm and that his 
medical and personnel records were stored at Headquarters.  
Other statement received from the Veteran indicated that he 
continued to serve with the New York ANG after his second 
period of active military service.  It does not appear that 
any further efforts were made to obtain medical records from 
the New York ANG during these periods of inactive duty.  
Therefore, the RO also should attempt to locate and obtain 
any treatment records, including dental records, maintained 
by the New York ANG.  

The Board emphasizes the importance of locating and obtaining 
the Veteran's complete service treatment records and dental 
records, as well as post-service VA or private treatment 
records from 1973 to 2000, because many of his claims have 
been pending for decades.  His claims for initial compensable 
ratings for condyloma acuminata, vasomotor rhinitis, and 
right and left knee disabilities have been pending since 
1973.  Fourteen other claims for service connection or 
increased ratings have been pending since the 1990s.

The Veteran appeared for multiple VA examinations in March 
2009.  Because the complete service treatment records from 
his second period of service and other identified post-
service treatment records were not obtained, the RO must 
schedule the Veteran for new VA examinations for each of his 
claimed disabilities if those records are located and 
obtained because they may be relevant to each of his claims.  

In addition, the Board notes that it does not appear that the 
Veteran was scheduled for a VA examination to evaluate the 
nature and etiology of his claimed fatigue disability; the RO 
should schedule him for an appropriate VA examination and 
medical opinion.  Also, because the last VA examinations to 
evaluate his service-connected PTSD and right ear hearing 
loss disabilities were conducted in March 2004, the RO should 
schedule the Veteran for PTSD and audiological VA 
examinations to obtain current findings to rate those 
disabilities.  Finally, he must be provided with an 
appropriate VA examination to evaluate his service-connected 
condyloma acuminata, and the claim must be readjudicated 
after additional attempts are made to secure post-service VA 
treatment records, and any other records identified by the 
Veteran, from 1973 to February 2000 and from May 2006 to the 
present. 

In a September 2004 statement, the Veteran expressed 
disagreement with the denial of entitlement to service 
connection for varicose veins, an ulcer, and Lyme disease in 
the New York RO's May 2004 rating decision; his claim for 
these disabilities was received six years earlier in May 
1998.  This statement is accepted as a timely notice of 
disagreement (NOD) with the May 2004 rating decision on these 
issues, but an SOC has not been issued.  See 38 C.F.R. §§ 
20.201, 20.302(a) (2009).  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) held 
that when an appellant files a timely NOD and no SOC is 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Consequently, these 
matters will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain the Veteran's service 
treatment records and dental records from 
his second period of service, as well as 
any medical records from his periods of 
reserve status from official sources, and 
associate such records with the claims 
file, requesting the records through CODE 
11.  If the RO becomes aware of the 
existence of any additional records, or 
if the Veteran identifies any additional 
records that have not been associated 
with the claims file, the RO is to take 
the appropriate steps to obtain such 
records.  If, after making reasonable 
efforts, the RO is unable to obtain any 
identified records, the RO must 
specifically indicate in a memorandum to 
the file all the attempts that were made 
to locate the records, and indicate that 
any further attempts to locate or obtain 
such records would be futile.  The RO 
must then notify the Veteran and his 
representative of the following: (a) the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
Veteran and his representative must then 
be given an opportunity to respond.

2.  The RO should take the appropriate 
steps to obtain any medical or dental 
treatment records from the Veteran's 
periods of inactive duty with the New 
York Army National Guard.  The RO should 
follow the same procedures outlined above 
in the event that any records identified 
are determined to be unavailable, 
including preparing a memorandum to the 
file and providing the Veteran and his 
representative notice about attempts to 
obtain the records.

3.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
including service department and private 
health care providers, who treated the 
Veteran for any of the disabilities at 
issue since 1973.  Among the records 
should be reports from the Manhattan and 
Brooklyn VA medical facilities, including 
the VA Hospital at Fort Hamilton in 
Brooklyn.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file, including attempts to obtain 
any archived VA records.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review.

4.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file or determined to be 
unavailable, the Veteran should be 
scheduled for appropriate VA examinations 
to evaluate the nature and etiology of 
his claimed fatigue disability; and to 
evaluate the current nature of his 
condyloma acuminata, PTSD, and right ear 
hearing loss disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to each 
examiner performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
must be included in the report of each 
examiner.  Each examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheets located 
on the C&P Rating Job Aids webpage.  Each 
examination must respond to the 
instructions contained therein.  

Regarding the claim for service 
connection for a fatigue disorder, the 
examiner is to state whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran has 
a current fatigue disorder that was first 
manifested, caused, or aggravated by 
either period of active military service. 
Also, the examiner should specifically 
indicate whether the any fatigue disorder 
is considered an undiagnosed illness 
caused by Persian Gulf service.  The 
examiner must provide a clear and 
complete explanation for the findings and 
opinions expressed.

5.  If and only if the outstanding 
service treatment records and dental 
records from the second period of service 
and other post-service VA or private 
treatment records are obtained, the 
Veteran should be scheduled for 
appropriate VA examinations to re-
evaluate the nature and etiology of his 
claimed disabilities on appeal and to 
evaluate the current nature of his 
service-connected disabilities on appeal.  
The claimed disabilities (excluding 
fatigue, which is addressed above) 
include service connection for a rectal 
disorder, headaches, jaw pain, bleeding 
gums, a neck disorder, a back disorder, 
hypertension, a bilateral shoulder 
disorder, and colonic polyps.  The 
service-connected disabilities (excluding 
condyloma acuminata, PTSD, and right ear 
hearing loss, which are addressed above) 
include right and left knee disabilities, 
allergic rhinitis, and a skin disorder.

All indicated tests and studies are to be 
performed.  Prior to each examination, 
the claims folder must be made available 
to each examiner performing the 
examination for review of the case.  A 
notation to the effect that this record 
review took place must be included in the 
report of each examiner.  Each 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheets located on the C&P 
Rating Job Aids webpage.  Each 
examination must respond to the 
instructions contained therein.  

Regarding each claim for service 
connection, each examiner is to state 
whether the Veteran currently has each 
claimed disability and to provide a 
medical opinion whether it is at least as 
likely as not (50 percent probability or 
more) that the disability was first 
manifested, caused, or aggravated by 
either period of active military service.  
Also, each examiner should specifically 
indicate whether any current disability 
is considered an undiagnosed illness 
caused by Persian Gulf service.  Each 
examiner must provide a clear and 
complete explanation for the findings and 
opinions expressed.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including a discussion 
of whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321 for any service-connected 
disability on appeal.  The RO should also 
consider whether any staged ratings are 
warranted for any of the increased rating 
claims.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (holding that in a claim 
of disagreement with the initial rating 
assigned following a grant of service 
connection separate ratings can be 
assigned for separate periods of time, 
based on the facts found) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007) 
(holding that a claimant may experience 
multiple distinct degrees of disability 
that might result in different levels of 
compensation from the time the increased 
rating claim was filed until a final 
decision is made).  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

8.  The RO should issue to the Veteran 
and his representative an SOC addressing 
the claims regarding entitlement to 
service connection for varicose veins, an 
ulcer, and Lyme disease.  All applicable 
criteria should be addressed in the SOC, 
to include 38 C.F.R. § 3.105(a).  Along 
with the SOC, the RO must furnish to the 
Veteran and his representative a VA Form 
9 (Appeal to Board of Veterans' Appeals) 
and afford them the applicable time 
period for perfecting an appeal to these 
issues.  (The Veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
is perfected).  If, and only if, the 
Veteran files a timely appeal, these 
issues should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


